Exhibit 10.1








Execution Version





VOTING, IRREVOCABLE PROXY AND SUPPORT AGREEMENT
This Voting, Irrevocable Proxy and Support Agreement (this “Agreement”), dated
as of January 2, 2017, is by and between Delek US Holdings, Inc., a Delaware
corporation (“Parent”) and Alon USA Energy, Inc., a Delaware corporation (the
“Company” and, collectively with Parent, the “Parties” and each, a “Party”).
WHEREAS, Parent owns 33,691,292 shares of common stock, par value $0.01 per
share, of the Company (“Company Common Stock”), representing approximately 47%
of the outstanding Company Common Stock;
WHEREAS, concurrently with the execution of this Agreement, Parent, Delek Holdco
Inc., a Delaware corporation and wholly owned subsidiary of Parent (“HoldCo”),
Dione Mergeco, Inc., a Delaware corporation and wholly owned subsidiary of
HoldCo (“Parent Merger Sub”), Astro Mergeco, Inc., a Delaware corporation and
wholly owned subsidiary of HoldCo (“Astro Merger Sub”), and the Company, have
entered into an Agreement and Plan of Merger (as the same may be amended from
time to time, the “Merger Agreement”), providing for the consummation of certain
mergers (the “Mergers”) pursuant to the terms and conditions of the Merger
Agreement;
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that Parent execute and deliver this Agreement;
WHEREAS, in order to induce the Company to enter into the Merger Agreement,
Parent is willing to make certain representations, warranties, covenants and
agreements with respect to the 33,691,292 shares of Company Common Stock
beneficially owned by Parent (the “Original Shares” and, together with any
additional shares of Company Common Stock pursuant to Section 6 hereof,
collectively the “Shares”); and
WHEREAS, Parent has pledged the Company Common Stock under that certain Amended
and Restated Pledge and Security Agreement (Term Loan) (the “Pledge Agreement”)
dated May 14, 2015 in favor of Fifth Third Bank, as Lead Collateral Agent for
the Secured Creditors (each as defined therein) (in such capacity, “Collateral
Agent”).
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the Parties agree as follows:
1.Definitions.
For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.
2.    Representations of Parent.
Parent represents and warrants to the Company that:





--------------------------------------------------------------------------------





(a)    (i) Parent is the sole record and beneficial owner (as such term is
defined in Rule 13d-3 of the Exchange Act) of and has good title to all of the
Original Shares free and clear of all Liens (except as set forth in this
Agreement, the Pledge Agreement and pursuant to any applicable restrictions on
transfer under the Exchange Act), and (ii) except pursuant hereto and the Pledge
Agreement, there are no options, warrants or other rights, agreements,
arrangements or commitments of any character to which Parent is a party relating
to the pledge, disposition or voting of any of the Original Shares and there are
no voting trusts or voting agreements with respect to the Original Shares.
(b)    Subject to the Pledge Agreement, Parent has, and will have at the time of
the Company Stockholders Meeting with respect to the matters covered by Section
3(a), the sole right to vote and direct the vote of, and to dispose of and
direct the disposition of, the Original Shares, and none of the Original Shares
is subject to any agreement, arrangement or restriction with respect to the
Original Shares that would prevent or delay Parent’s ability to perform its
obligations hereunder. Other than the Pledge Agreement, there are no agreements
or arrangements of any kind, contingent or otherwise, obligating Parent to
Transfer (as defined in Section 5) or cause to be Transferred, any of the
Original Shares, and no Person has any contractual or other right or obligation
to purchase or otherwise acquire any of the Original Shares.
(c)    Parent does not beneficially own any shares of Company Common Stock other
than the Original Shares.
(d)    Subject to the Pledge Agreement, Parent has full power and authority and
legal capacity to enter into, execute and deliver this Agreement and to perform
fully Parent’s obligations hereunder (including the irrevocable proxy described
in Section 3(b)). This Agreement has been duly and validly executed and
delivered by Parent and constitutes the legal, valid and binding obligation of
Parent, enforceable against Parent in accordance with its terms.
(e)    Subject to obtaining any consents required under the Pledge Agreement,
none of the execution and delivery of this Agreement by Parent, the consummation
by Parent of the transactions contemplated hereby or compliance by Parent with
any of the provisions hereof will conflict with or result in a breach, or
constitute a default (with or without notice of lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument or Law applicable to
Parent or to Parent’s property or assets. There is no (i) action, proceeding or
investigation pending or threatened against Parent or any of its Affiliates; or
(ii) outstanding writ, injunction, order, judgment or decree of any Governmental
Authority to which Parent or any of its Affiliates are subject or bound, in each
case, that could prevent, materially delay, hinder or impair the exercise by the
Company of its rights under this Agreement or the performance by Parent of its
obligations under this Agreement.
(f)    Except as provided in the Pledge Agreement and the transactions
contemplated thereby, Stockholder has not taken any action that would or would
reasonably be expected to (i) constitute or result in a breach hereof; (ii) make
any representation or warranty of Stockholder set forth in this Section 2 untrue
or incorrect; or (iii) have the effect of preventing or disabling Stockholder
from performing any of its obligations under this Agreement.
3.    Agreement to Vote Shares; Irrevocable Proxy.


2

--------------------------------------------------------------------------------





(a)    Subject to obtaining any consent required under the Pledge Agreement,
Parent agrees during the term of this Agreement to vote the Shares at the
Company Stockholders Meeting in favor of (1) the Mergers and the Merger
Agreement and any other transactions or matters contemplated by the Merger
Agreement, (2) any proposal to adjourn or postpone the Company Stockholders
Meeting to a later date if there are not sufficient votes to adopt the Merger
Agreement or if there are not sufficient shares present in person or by proxy at
such meeting to constitute a quorum.
(b)    Subject to obtaining any required consent pursuant to the Pledge
Agreement, Parent hereby appoints the Company and any designee of the Company,
and each of them individually, its proxies and attorneys-in-fact, with full
power of substitution and resubstitution, to vote during the term of this
Agreement with respect to the Shares in accordance with Section 3(a). This proxy
and power of attorney is given to secure the performance of the obligations and
duties of Parent under this Agreement. Parent shall take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this Agreement, including without limitation this proxy. This proxy and power of
attorney granted by Parent are irrevocable during the term of this Agreement,
shall be and shall be deemed to be coupled with an interest sufficient in law to
support an irrevocable proxy and shall revoke any and all prior proxies granted
by Parent with respect to the Shares. The power of attorney granted by Parent
herein is a durable power of attorney and shall survive the dissolution or
bankruptcy of Parent. The proxy and power of attorney granted hereunder shall
terminate upon the termination of this Agreement. The Company may terminate this
proxy with respect to Parent at any time at its sole election by written notice
provided to Parent. The Parties acknowledge and agree that neither the Company,
nor any of its Affiliates or any designees of the Company, shall owe any duty
(fiduciary or otherwise), or incur any liability of any kind to Parent or any of
its Affiliates, in connection with or as a result of the exercise of the powers
granted to Parent by this Section 3(b).
4.    No Voting Trusts or Other Arrangement.
Parent agrees that Parent will not, and will not permit any entity under
Parent’s control to, deposit any of the Shares in a voting trust, grant any
proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with the Company.
5.    Transfer and Encumbrance.
Subject to the Pledge Agreement, Parent agrees that during the term of this
Agreement, Parent will not, directly or indirectly, (i) transfer, sell, offer,
exchange, assign, pledge or otherwise dispose of or encumber (“Transfer”) any of
the Shares or enter into any contract, option or other agreement with respect
to, or consent to, a Transfer of, any of the Shares or Parent’s voting or
economic interest therein, (ii) grant any proxies or powers of attorney, or any
other authorization or consent with respect to any or all of its Shares in
respect of any matter addressed by this Agreement, (iii) deposit any of the
Shares into a voting trust or enter into a voting agreement or arrangement with
respect to any of the Shares or grant any proxy or power of attorney with
respect thereto that is inconsistent with this Agreement, (iv) enter into any
Contract with respect to the Transfer of any Shares, or (v) take any other
action, that would restrict, limit or interfere with the performance of the
Company’s obligations hereunder. Subject to the Collateral Agent exercising any
rights or remedies under the Pledge Agreement, any attempted Transfer of Shares
or any interest therein in violation of this Section 5 shall be null and void.


3

--------------------------------------------------------------------------------





6.    Additional Shares.
Parent agrees that all shares of Company Common Stock that Parent purchases,
acquires the right to vote or otherwise acquires beneficial ownership of (as
defined in Rule 13d-3 of the Exchange Act) after the execution of this Agreement
shall be subject to the terms of this Agreement and shall constitute Shares for
all purposes of this Agreement.
7.    Termination.
This Agreement shall terminate upon the earliest to occur of (i) the Effective
Time, (ii) a Company Change in Recommendation or a Parent Change in
Recommendation made in accordance with Section 7.2(b) of the Merger Agreement
and (iii) the date on which the Merger Agreement is terminated in accordance
with its terms. Upon termination of this Agreement, no Party shall have any
further obligations or liabilities under this Agreement; provided, however, that
(a) nothing set forth in this Section 7 shall relieve any Party from liability
for any breach of this Agreement occurring prior to the termination hereof; and
(b) the provisions of Section 7, Section 10 and Section 11 shall survive any
termination of this Agreement.
8.    Reserved.
9.    Entire Agreement.
This Agreement, together with the Merger Agreement, supersedes all prior
agreements, written or oral, between the Parties with respect to the subject
matter hereof and contains the entire agreement between the Parties with respect
to the subject matter hereof. This Agreement may not be amended or supplemented,
and no provisions hereof may be modified or waived, except by an instrument in
writing signed by both of the Parties. No waiver of any provisions hereof by
either Party shall be deemed a waiver of any other provisions hereof by such
Party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such Party.
10.    Notices.
All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a portable document format (“PDF”)
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient, or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 10):
If to Parent, to:
Mark Cox, EVP
Delek US Holdings, Inc.



4

--------------------------------------------------------------------------------





7102 Commerce Way
Brentwood, TN 37027
with a copy (which shall not constitute notice) at the same physical address to:

General Counsel
Amber.Ervin@DelekUS.com
and a copy (which shall not constitute notice) to:

Daniel L. Mark, Esq.
Norton Rose Fulbright US LLP
1301 McKinney
Houston, TX 77010-3095
If to Company, to:
James Ranspot
Alon USA Energy, Inc.
12700 Park Central Dr., Suite 1600
Dallas, TX 75251
and with a copy (which shall not constitute notice) to:
Gillian A. Hobson, Esq.
Vinson & Elkins LLP
1001 Fannin Street, Suite 2500
Houston, TX 77002


and

David Wiessman
Chairman of the Special Committee of the Board of Directors
Alon USA Energy, Inc.
12700 Park Central Dr., Suite 1600
Dallas, TX 75251


and with a copy (which shall not constitute notice) to:
Jay Tabor
Gibson Dunn & Crutcher LLP
2100 McKinney Avenue, Suite 1100
Dallas, TX 7520




5

--------------------------------------------------------------------------------





11.    Miscellaneous.
(a)    This Agreement shall be governed by, and interpreted in accordance with,
the Laws of the State of Delaware (except to the extent that mandatory
provisions of federal law govern), without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Delaware.
(b)    Each of the Parties agrees that to the fullest extent permitted by Law,
any Legal Proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the Merger Transactions
shall be brought in the Delaware Court of Chancery (or, if such court does not
have jurisdiction, the Complex Commercial Litigation Division of the Delaware
Superior Court, or, if such division does not have jurisdiction or the Legal
Proceeding is not assigned to such division, the Delaware Superior Court, or, if
such other court does not have jurisdiction, the United States District Court
for the District of Delaware), and each of the Parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such Legal Proceeding and irrevocably waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of the venue of any such Legal Proceeding in any such court or
that any such Legal Proceeding brought in such court has been brought in an
inconvenient forum, or that this Agreement, or the subject matter hereof, may
not be enforced in or by such court. Process in any such Legal Proceeding may be
served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each Party
agrees that to the fullest extent permitted by law, service of process on such
Party as provided in Section 10 shall be deemed effective service of process on
such Party for matters between the Parties.
(c)    EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE) TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
BETWEEN THE PARTIES ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE MERGER
TRANSACTIONS. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING WHATSOEVER BETWEEN OR AMONG THEM
RELATING TO THIS AGREEMENT OR THE MERGER TRANSACTIONS, AS APPLICABLE, AND THAT
SUCH LEGAL PROCEEDING WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.
(d)    If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible to the fullest extent permitted by applicable Law
in an acceptable manner to the end that the Merger Transactions are fulfilled to
the fullest extent possible.
(e)    This Agreement may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one Agreement. Delivery of an executed


6

--------------------------------------------------------------------------------





signature page of this Agreement by facsimile or other customary means of
electronic transmission (e.g., PDF) shall be effective as delivery of a manually
executed counterpart hereof.
(f)    Each Party shall execute and deliver such additional documents and
instruments and take such further actions as may be necessary or desirable to
effect the transactions contemplated by this Agreement.
(g)    The Parties have participated jointly in the negotiation and drafting of
this Agreement with the assistance of counsel and other advisors and, in the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provision of this Agreement or interim drafts of
this Agreement.
(h)    The obligations of Parent set forth in this Agreement shall not be
effective or binding upon Parent until after such time as the Merger Agreement
is executed and delivered by the Company, Parent and, HoldCo, Parent Merger Sub,
Astro Merger Sub and the Parties agree that there is not and has not been any
other agreement, arrangement or understanding between the Parties with respect
to the matters set forth herein.
(i)    No Party may assign any of its rights or obligations under this Agreement
without the prior written consent of the other Party. Any assignment contrary to
the provisions of this Section 11(i) shall be null and void.
[SIGNATURE PAGE FOLLOWS]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.


 
DELEK US HOLDINGS, INC.


 
By:  /s/ Assaf Ginzburg        
Name: Assaf Ginzburg    
Title:  EVP & CFO          
 
 
 
By: /s/ Frederec Green     
Name:   Frederec Green   
Title:   EVP & COO         



 
ALON USA ENERGY, INC.


 
By: /s/ James Ranspot        
Name: James Ranspot        
Title: SVP, GC & Secretary





[Signature page to Delek Voting, Irrevocable Proxy and Support Agreement]